 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDConstruction and General Laborers LocalUnion No.304,Laborers InternationalUnion of NorthAmerica,AFL-CIOandHerring& Worley,Inc. Case 32-CC-1024-112 November 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 19 August 1986 Administrative Law JudgeRichard J. Boyce issued the attached decision. TheRespondent filed exceptions and a supporting brief,the Charging Party filed a cross-exception and abrief in opposition to the Respondent's exceptions,and the General Counsel filed a limited cross-ex-ception and answering brief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings'1 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent,Construc-tion and General Laborers Local Union No. 304,Laborers International Union of North America,AFL-CIO,Oakland,California,its officers,agents,and representatives,shall take the action set forthin the Order.1The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir. 1951)We have carefullyexaminedthe record and find no basis for reversingthe findings.Elaine Climpson, Esq.,for the General Counsel.Paul D. Suptonk, Esq. (Van Bourg,Weinberg,Roger &Rosenfeld),of San Francisco, California, for the Re-spondent.Deborah E G. Wilder, Esq. (Thierman, Simpson & Cook),of San Franciso, California, for the Charging Party.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge. Thismatterwas tried in Oakland, California, on 5 and 6March 1986-1 The charge was filed by Herring &1This manner of setting forth dates comports with the wishes of theBoardWorley, Inc. (H & W), on 6 August 1985. On 11 Septem-ber the Regional Director for Region 31 of the NationalLabor Relations Board issued a complaintalleging thatConstruction and General Laborers Local Union No.304,LaborersInternationalUnion of North America,AFL-CIO (Respondent) had violated Section 8(b)(4)(i)and (ii)(B) of the National LaborRelationsAct (Act)since about 3 September 1985 by certain picketing activi-ties, in furtherance of a dispute with H & W, at theMorgan Building rehabilitation project (Project) on 16thStreet in Oakland.On 23 September United States District Judge J. P.Vukasin signed an order enjoining Respondent from"picketing H & W at any entrance to the 16th Street job-site other than that utilized by H & W, its employees andsuppliers," pending "final disposition" of the charge. On31October the Regional Director approvedan agree-ment settling the case, coincidentally withdrawing thecomplaint of 11 September. On 27 November the Re-gionalDirector set aside the settlementagreement, as-sertmg that Respondent had "failed to discharge its obli-gations" thereunder, and issued the presentcomplaint.The present complaint alleges 'that Respondent violat-ed Section 8(b)(4)(i) and/or (ii)(B) from about 3 to 30September 1985 by the aforementioned picketing,, andthat it additionally violated those provisions about 12, 13,and 14 November 1985 by encouragingand inducing em-ployees of William J. Sinay, Inc. (Sinay), to leave theProject, "impliedly threatening them with unspecifiedsanctions or reprisals" if they did not,in aidof its disputewith H & W.2As I conclude below, afteran examinationof relevantevidence and controlling legal principles, Respondentviolated the Act substantially as alleged.1.JURISDICTIONH & W, a California corporation, with officers in Red-wood City and Oakland, performs assorted architectural,engineering, and general contracting services in the con-struction industry. It annually realizes revenues exceed-ing $500,000, and causes materials worth over $50,000 tobe shipped across state line.H & W inarguably is a "person" and an "employer"within the pertinent sections of the Act, engaged in andaffecting commerce within the meaning of Section 2(6)and (7).2 Sec 8(b) states in relevant part thatIt shall be an unfair labor practice for a labor organization or itsagents-.4(i) to engage in, or to induce or encourage any indi-vidual employed by any person engaged in commerce or in an indus-try affecting commerce to engage in, a strike or a refusal in thecourse of his employment . . to perform any services, or (u) tothreaten, coerce, or restrain any [such] person .where in eithercase an object thereof is.(B) forcing or requiring any person..to cease doing business with any other person.Provided,That nothing contained in this clause (B) shall be construed to makeunlawful,where no otherwise unlawful, any primary strike or pri-mary picketing282 NLRB No. 14 LABORERSLOCAL304 (HERRING& WORLEY)101II.RESPONDENT'S STATUSRespondent concededly is a labor organization withinSection 2(5) of the Act.III.THEALLEGED MISCONDUCTA. Facts3The Project.H & W is the architect and engineer onthe Project. To enable it to reach appropriatestructuralsolutions, it conducted assorted test and measurements atthe site, starting in 1984 and continuing through July1985.This entailed limited destruction of parts of thebuilding to permit scrutiny of the underlying structure.This destruction was done by union laborers borrowedby H & W from a subcontractor on a nearby projectwhere H & W was the general contractor.4The general contractor on the Project, selected by theproject owner about 1 June 1985, is Anthony and Sons,Inc.5 Subcontractors include Sinay, Bettencourt Plumb-ing,KaresConstruction, Red Top Electrical, and SunsetConcrete. The owner is Morgan Investors, Ltd."The reconstruction phase of the Project, pursuant toplans formulated by H & W, began around 1 August1985.H & W's only role in that phase has been 'one ofoversight,seeingthat its plans are followed,answeringtechnical questions,and similarroles. Its representativefor this purpose is Rob Parker, construction supervisor,who customarily visits the site threetimesa day.He gen-erallydealswith Peter Dufault, Anthony and Sons'working foreman on the Project, but sometimes speaksdirectlywith representatives of the subcontractors aswell.The Project had not been completed at the time of thehearing.The dispute.Respondent admittedly has had a "pri-mary labor dispute" with H & W at the Project. The dis-pute arose from Respondent's professed beliefs that H &W is the general contractor and, therefore, that nonunionlaborers on the Project are its employees. H & W isnamed as the general' contractor on the permits originallyissued for the Project it had obtained; and it had soughtto, serve in that capacity.Itspresident,Fred Herring,credibly testified that the procurement of permits by it,as architect and engineer, is "common practice";as is itsbeing named the general contractor if one is yet to bechosen.Among the manifestations of the dispute were threefill-the-blank form letters from Respondent to H & W,one dated 1 July and two dated 31 July., The first assert-ed that H & W, and the other two that Anthony andSons, a subcontractor for I-I & W, had "persons otheraThe record contains no notable conflicts.None of Respondent's offi-cials testified4H & W was engaged in four other projects in Oakland at the time asgeneral contractor as well as architect/engineer on the one from whichthe laborers were shifted, and as architect/engineer on the other three5 The contract between the owner and Anthony and Sons refers to theowner as "owner-contractor"and to Anthony and Sons as the "subcon-tractor."Labels aside,the weight of evidence indicates that Anthony andSons served as the general contractor.6'Morgan Investors, Anthony and Sons,and each of the subcontractorsis a "person engaged in commerce or in an industry affecting commerce"for purposes of Sec 8(b)(4)(i) and (n)(B)than Laborers performing Laborers' work," thereby de-priving named members of work, and demanded that H& W remit make-whole wage payments and fringe bene-fit contributions for them. The letters concluded:Failure to comply with this request permits the Dis-trictCouncil [of Laborers,] to take appropriate eco-nomic action against your organization for violationof the hiring hall ... .Herring responded to the 1 July letter by one dated 5July,statingvariously thatRespondent apparently"misunderstand[s] the business of' H & W; that H & Wdoes not "directly employ laborers," instead being an ar-chitectural,engineering,and construction-managementfirm; that it had "completed work as project engineersand architects" on the Project and had "secured projectconstruction permits"; that the-owner had "already asked[it]tomanage parts of the demolition phase" of theproject, for which the owner had agreed to use union la-borers "as theonlylabor employed"; that H & W be-lieved the owner "will retain our services as constructionmanagers [i.e., general contractor] for the reconstructionphase of the project"; and, should that develop, that H &W would "recommend that any laborers on the job beunion men." H & W did not respond in kind to Respond-ent'sletters of 31 July.Additionally, Respondent's president Frank Savoy en-gaged H & , W's. Herring in conversation about the situa-tion, both before and after the 31 July onset of picketing,and Savoy and an assistant business agent,BillEddings,raised the matter with H & W's Parker in July. The sev-eral exchanges closely resembled one another. The unionrepresentatives insisted in substance that H &; W was thegeneral contractor and was using nonunion laborers, de-manded that they be removed, and held out the prospectof picketing or continued picketing at this and otherOakland projects with which H & W was associatedpending removal. The H & W officials generally repliedthat it was not the general contractor, only the architectand engineer, and consequently had no control over thehiring practices of those actually doing the work of re-construction.7The picketing.The project site is about 80 feet widealong 16th Street, an east-west thoroughfare. The front-ing sidewalk is blocked off because of the construction,with pedestrians being detoured through a covered walk-way in the street for the easternmost 60 or so feet anddirected the remaining distance by lines painted on thestreet."The site has two entry/exit points: through a7 In an early conversationwithHerring, Savoy cited the permits, call-ing H & W the general;in support of his insistence to that effect; andHerring replied by describing the aforementioned"common practice"concerning permits Herring also acknowledged,as he had in his letter of5 July, that H & W hoped to become the general.Later, but before thestart of picketing,Herring told an incredulous Savoy that Anthony andSons had been chosen. During a meeting soon after the picketing onset,Herring said that a contract existed between the owner and Anthony andSons,as the general contractorOfficials of Respondent asked that heprovide one, and he said he would. The record leaves to surmise whetherhe ever did.aA diagram of the site gives its width as 60 feet,with the coveredwalkway taking up 40 feet Parker testified that the walkway instead "isprobably 60 feet long " 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDwooden door, 4 feet wide, that opens to and from thesidewalk adjacent to the eastern end of the coveredwalkway, and through a double gate made of chain-linkfencing and about 20 feet wide, opening to and from thestreet to the west of the walkway. Deliveries since theProject's inception have been through the chain-linkgate.As mentioned, Respondent began to picket the Projecton 31 July.9 The signs then and since have read:FRED HERRINGRAYMOND WORLEYROBERT PARDINIUNFAIRLABOR PRACTICEONSTRIKELABORERSAFL-CIOHerring, as noted, is H & W's president. Worley is itssecretary-treasurer, and Pardini is its vice president.On 2 August, in response to the picketing, H & W'sParker postedsignsat the two entrances to the site. Thesign at the chain-link gate stated:STOP-READ GATE 1THIS GATE IS RESERVED FORPERSONNEL, VISITORS & SUPPLIERSOF THE CONTRACTORS LISTED BELOW:ANTHONY & SONSHERRING & WORLEY, INC.ALL OTHERS USE GATE #2The sign at the wooden door stated:STOP-READ GATE 2THIS GATEMAY NOTBE USED BYPERSONNEL, VISITORS OR SUPPLIERSOF THE CONTRACTORS LISTED BELOW:ANTHONY & SONSHERRING & WORLEY, INC.ALL OTHERSMUSTUSE THE GATEThis gate arrangement continued until 30 August,when Parker deleted"Anthony &Sons" from both signsand reversed the gates,placing the sign that had been atthe wooden door on the chain-link gate, and vice versa.Picketing,meanwhile,continued in the immediate areaof the chain-link gate and all along the 16th Street sideof the Project until about 1 October.It since has beenconfined to the area of the wooden door, presumably be-causeof thedistrict court injunction.As earlier noted,theRegionalDirector approved asettlement agreement on 31 October,coincidentally with-drawing the original complaint.9Respondent began picketing two other of H & W's Oakland projects,aswellSavoy told Herring m one instance that "he would leave hispickets there until he was satisfied that the 16th Street job had all unionpersonnel "Respondent's alleged postsettlementmisconduct.Sinaystarted on the Project,cleaning andrestoring the build-ing'sterra cotta exterior, in November 1985. On 12 No-vember, its first or second day, one of its crew, TonyEspinoza, was confronted by Respondent's Eddings out-sidethe chain-link gate. Espinoza had just exited throughthat gate. After ascertaining that Espinoza belonged toRespondent, Eddings stated, "[D]on't you know there's apicket line there and you're not supposed to cross thepicket?" Espinoza asked if he would "get a fine." Ed-dings answered no, then asked if Espinoza intended tocontinue working there. Espinoza said he did; that, as hewas not "facing a fine," he was not doing "anythingwrong." The encounter ended with Eddings saying,"[Y]ou gotta do what you gotta do," and Espinoza re-joining,"[Y]es, I gotta do what I gotta do,and I'mgoing to go to work."The followingmorning,13November, as Espinozaand a coworker, Ralph Day, left through the chain-linkgate,theyweremet by Eddings and Respondent'sSavoy. Savoy exclaimed, "Do you know you're crossingthe picket line?" Day, a bricklayer, excused himself tocall hisunion's businessagent; and Savoy, first verifyingEspinoza's membership in Respondent, again referred tothe picketing and asked if he intended to keep working.Espinoza replied that ' he did, as he was not "doinganything wrong." Savoy countered, "[H]ey, brother ...you shouldn't go crossing the picket line," adding that,while he was "not telling" Espinoza not to work, he"wouldn't go to work there" himself. Espinoza repeatedthat he was not "doing anything wrong"; that, as he was"not getting fined," he was "going to go to work."Savoy shot back that "nonunion scabs" were workingthere, and that "it was people like [Espinoza] who [were]goingto break the union."At length, Sinay's job superintendent, Joe Gregorich,and a Sinay estimator namedBrucejoined the parley. ToGregorich's asking, "what the problem was," Savoy orEddings said, "pickets, [were] up on the job." Gregorichasked the "specificreason" for the picketing. Savoy an-swered that H & W was not "abiding by their agree-ment."Gregorich pressed for Respondent's "exact griev-ance," indicating that Sinay might honor the picket lineif the details were known. Savoy declined to particular-ize.Gregorich said H & W had "assured" Sinay that "theunion problems had been resolved" and that no "con-flicts"would arise if Smay's employees used the chain-link gate. Savoy retorted, "[A]ny time you cross a picketline, itis not right." Gregorich then said that he would"call the office" for guidance, and would "pull the menoff the job" in the meantime.With that, Gregorich directed Espinoza and Day to"shut the machines off and go to lunch," and they did.Gregorich shortly conferred with the Sinay office,being told to "go ahead and work." A Sinay crew ac-cordingly worked that afternoon, but without Day, whochose not to return until he could confer with his busi-ness agent.' °10Day's place on the crew was taken by one Joe Lopez LABORERSLOCAL304 (HERRING&WORLEY)103About quitting time the next afternoon, 14 November,Eddings intercepted Espinoza and a coworker namedDelatorre across -the street from the chain-link gate. Ed-dings remarked, "[S]o you decided to go back to work,"then asked Espinoza to produce his membership card.Espinoza complied,asking ashe did if he would "getfined" for remaining on the job. Eddings answered, asbefore, that he would not, appending, "I can't tell youwhat to do other than to go by your conscience and dowhat you feel is right." Eddings cautioned, however,"[R]ememeber, this is going to hurt you in the long run."Gregorich, who since had joined the group, interjectedthat, if Sinay "didn't man the jobsite," a nonunion con-tractor would "finish the work," which would "just bedefeating [Respondent's]purpose."Eddings,plainlyangry, turned and left.11B. ConclusionsRespondent's postsettlement conduct.To summarize, on12 November Eddings called Sinay employee Espinoza'sattentionto thepicketing and told him he was not "sup-posed tocrossthe picket";on 13 November Savoy askedEspinoza and his Sinay coworker Day ifthey knew theywere crossing the picket line. He told Espinoza that he"shouldn'tgo crossing the picket line" and that he"wouldn't go to work there"himself,and proclaimed toSinay'sGregorich,"Any time you cross a picket line, itisnot right."On 14 November Eddings,advised Espin-oza to "go by[his] own conscience"and to do what hefeltwas "right"with regard to the picketing,only toadd, "[R]emember,this is going to hurt you in the longrun."These several remarks to Sinay employees "would rea-sonably be understood by the employees as a signal orrequest to engage in a work stoppage against their ownemployer." 12 Each of them therefore constituted induce-ment or encouragement within subsection(i)of Section8(b)(4);13and Savoy's words on 13 November byprompting Gregorich to "pull the men off the job" pend-ing guidance from the Sinay office,and by causing Daynot to return to the Project that afternoon,threatened,coerced,or restrained within (ii), as well.14Further, these comments manifestly had as an object"forcing or requiring" Sinay, a neutral to the dispute be-tween Respondent and H & W, to cease doing businesswith the Project's owner and its general contractor, tocause them in turn to cease doing business with H & W.They therefore ran afoul of clause (B) of Section8(b)(4).15Consequently, Savoy's remarks on 13 Novem-her violated Section 8(b)(4)(i) and (ii)(B), and Eddings'on 12 and 14 November violated Section 8(b)(4)(i)(B). 16The picketing.The violations of Section 8(b)(4)(i) and(ii)(B) just, described occurred after the Regional Direc-tor's 31' October approval of the agreement settling thecomplaint of 11 September, which complaint alleged thatRespondent's picketing at the Projectsince3 Septemberviolated those same provisions. The Regional Directorreasonably concluded, therefore, that Respondent had"failed to discharge its obligations" under the settlementagreement, and acted appropriately in setting it aside andalleging inthe present complaint that Respondent's pick-eting, from 3 to 30 September, violated Section 8(b)(4)(i)and (ii)(B).17Respondent picketed the Project throughout Septem-ber in disregard of thegate signs,even though, from 30August on, they unambiguously restricted the ingressand egress of H & W personnel to the wooden door andthat of all others to the chain-link gate. The inference,reinforced by Respondent's unlawful November conduct,thus is unavoidable that an object of the September pick-etingwas the improper one of enmeshing neutrals-theowner, the general contractor, and the various subcon-tractors-in a dispute not their own. The conclusion fol-lows that this picketing violated Section 8(b)(4)(i) and(ii)(B).18Rejected as without evidentiary support is Respond-ent's contention that it was misled because-11 & VV "en-gaged in chicanery calculated to confuse Respondentabout the appropriate situs of the picketing." Also reject-ed as devoid of factual underpinning is Respondent's ar-gument that confining the picketing to the wooden door"unduly restrictedRespondent's statutory rights" bymaking the picketing "invisible from and to the publicway."1 s11Eddingsalso asked to see Delatorre's card during this encounterand if he had,been "cleared" to the job by Respondent. As Delatorreproduced his card, Gregorich interceded for him, Delatorre having mini-mal English-language skills.Gregorich stated, that, while Delatorre hadnot been cleared for the Project,be hadworked steadily for Sinay for 3years and was just filling in" for "a day or two," his regular project inYosemite Park,havingbeen"snowed out."12Los Angeles Building Trades Council (Sierra South),215 NLRB 288,290 (1974)13 "The words 'induce orencourage'are broad enoughto include inthem every form of influenceand persuasion."ElectricalWorkers IBEWLocal 501 v. NLRB,341 U.S 694, 701 (1951). See alsoOperating Engi-neers Local 12 (Associated Engineers),270 NLRB 1172, 1175 (1984);SheetMetal Workers, Local 80 (Ciamillo Heating),268 NLRB 4, 7 (1983);Car-penters Local 1622 (Wood & Associates),262 NLRB 1211, 1219 fn 28(1982);Laborers Local 676 (E B. RobertsConstruction),232 NLRB 388,389 (1977),Los Angeles Building Trades Council (Sierra South),supra, 215NLRB at 290;Carpenters Local 235,174 NLRB 996, 997 (1969);PlumbersLocal 370 (BaughanPlumbing),157 NLRB 20, 26 (1966).14OperatingEngineers Local 12 (AssociatedEngineers),supra, 270NLRB at 1175;Laborers Local 676 (E. B. Roberts Construction),supra,232 NLRB at' 390 fn.8;Los AngelesBuildingTrades Council (SierraSouth),supra, 215 NLRB at 290;Plumbers Local 370 (BaughanPlumbing),supra, 157 NLRB at 21.15 See generally the cases cited abovein fn13.That Sinay may nothave had adirect business relationshipwith the owner, or that Anthonyand Sons may, not have had one with H & W, does not,as a legal propo-sition,militate against a cease-doing-business object.SalemBuildingTrades Council (Cascade Employers Assn.),163 NLRB 33, 35 (1967').16 That Savoy told Espinoza he was nottellinghim nol to work is notexonerative. Nor is Eddings' tellingEspinozahe would not be fined, that"you gotta do what you gottado," andthat he could not tell him whatto do otherthan to goby, his conscienceLaborers Local 676 (E. B. Rob-erts Construction),supra, 232 NLRB at 389, 391 fn. 9.17Chattanooga Glass Co,265 NLRB 691 (1982);Sieves Sash & DoorCo.,164 NLRB 468, 472-473(1967).isElectricalWorkers IBEW Local 323 (Renel Construction),2644NLRB623, 624-625 (1983);Carpenters Local 1622 (Specialty Building),262NLRB 1244, 1246 (1982); Carpenters Local 1622 (Robert Wood ,& Asso-ciates),supra, 262 NLRB at 1211;Carpenters Local 470 (Mueller-Ander-son), 224 NLRB 315, 316-317 (1976);SailorsUnion (Moore Dry Dock),92NLRB 547 (1950).,19The case cited by Respondentin support of this argument,ElectricalWorkers IBEW Local 453 (Southern Sun Electric),237 NLRB 829 (1978),Continued 104DECISIONSOF NATIONAL'LABOR RELATIONS BOARDRejected, finally, is Respondent's assertion that therole of H & W's Parker vis-a-vis Anthony and Sons andits subcontractors negates their neutrality, limiting pick-eting at their gate as well as that used by H & W. TheBoard time and again has declined to make such a deter-mination in situations such as this.20CONCLUSIONS OF LAWRespondent violated Section 8(b)(4)(i) and (ii)(B) ofthe Act in furtherance of a dispute with H & W, by pick-eting the Project during September 1985 in disregard ofthe reserved-gate system; and on 13 November 1985,when the remarks of its representative, Savoy, effective-ly induced and encouraged employees of Sinay to stopworking.Respondent additionally violated Section 8(b)(4)(i)(B),when, in the context of the same dispute, its representa-tive,Eddings, made certain remarks to Sinay employeeson 12 and 14 November to induce or encourage them tostop working.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed21that person to cease doing business with Herring &Worley, Inc.2.Take the following affirmative action necessary toeffectuate the purposes of the Act.(a)Post at its offices and meeting halls copies of theattached noticemarked "Appendix."22 Copies of thenotice, on forms provided by the Regional Director forRegion 32, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(b) Sign and mail sufficient copies of the notice to theRegional Director for Region 32 for posting by Herring& Worley, Anthony and Sons, Sinay, BettencourtPlumbing, Kares Construction, Red Top Electrical, andSunset Concrete, should they wish to do so, at all loca-tions where notices to employees customarily are posted.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.ORDERThe Respondent, Construction and' General LaborersLocal Union No. 304, ' Laborers International Union ofNorth America, AFL-CIO, Oakland, California, its offi-cers, agents, and representatives, shall1.Cease and desist from(a) Inducing or encouraging any individual employedby any person engaged in commerce or in an industry af-fecting commerce to engage in a strike or refusal, in thecourse of his employment, to use, manufacture, process,transport, or otherwise handle or work on any goods, ar-ticles,materials,or commodities, or to refuse to performany other services, where an object thereof is to force orrequire that person to cease doing business with Herring& Worley, Inc.(b)Threatening, coercing, or restraining any personengaged in commerce or in an industry affecting com-merce, where an object thereof is to force or to requireinvolved a primary gate located in an alley and perhaps not visible fromthe streetserving the premisesThe Board stated at 237 NLRB 830 thatlimiting picketingto that gate "would unjustly impair the effectiveness ofRespondent's lawful picketing to conveyitsmessageto all withinthe legitimate,direct appeal of its picketsign" The wooden door in thepresent case suffers no comparableisolation.SeeElectrical "WorkersIBEW Local 323 (Rene! Construction),supra, 264 NLRB at 625.20E g,Sacramento Area District Council of Carpenters (Malek Con-struction),244 NLRB 890 (1979);Carpenters District Council of MilwaukeeCounty (Westa Construction),224 NLRB 1071 (1976),Carpenters Local470 (Mueller-Anderson),supra at fn. 18,Building Trades Council of NewOrleans (Markwell & Hartz),155 NLRB 319 (1965) See alsoNLRB v.Denver Building Trades Council,341 U.S. 675, 689-690 (1951)21H & W to the contrary, Respondent'smisconduct herein can beadequately' remedied without a broad remedial Order. Alloutstandingmotions inconsistentwith thisrecommendedOrder are denied. In theevent no exceptions are filed as provided by Sec 102 46 of theBoard'sRules andRegulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec.102.48 of the Rules, be adopted by theBoard and allobjections to them shall be deemed waived forallpur-poses.22 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOTin any mannerprohibited by Section8(b)(4)(i)(B) of the National Labor Relations Act induceor encourage any individual employed by any person en-gaged in commerce or in an industry affecting commerceto engage in a strike or refusal, in the course of his em-ployment, to use, manufacture, process, transport, or oth-erwise handle or work on any goods,articles,materials,or commodities, or to refuse to perform any other serv-ices,where an object thereof is to force or require thatperson to cease doing business with Herring & Worley,Inc.WE WILL NOT in any manner prohibited by Section8(b)(4)(ii)(B) of the National Labor Relations Act threat-en, coerce, or restrain any person engaged in commerceor in an industry affecting commerce, where an object LABORERSLOCAL 304 (HERRING & WORLEY)thereof is to force or require that person to cease. doingbusiness with Herring & Worley, Inc.CONSTRUCTION AND GENERAL LABORERSLOCAL UNION No.304, LABORERS INTER-NATIONAL UNION OF NORTH AMERICA,AFL-CIO105